Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
Response to Arguments
	Applicants arguments and remarks, filed on 7/20/22, overcome all of the previously relied upon prior art rejections.  To clarify, the previous Office action recited a rejection to Yoon et al. with the incorrect pre-grant publication number.  The Yoon et al. rejection as recited in the final rejection, included an incorrect pre-grant publication number.  The pre-grant publication number should have been US 2021/030551, instead of US 2021/0280793.  Second, the final rejection included a rejection to Ogiwara et al.  The Ogiwara reference number was incorrectly put on the PTO-892 form, but was correct in the Office action.  This Office action includes a PTO-892 form, which cites Ogiwara et al. again, but with the correct application number.  Applicants amendments have overcome all of the previously relied upon prior art rejections.  The prior art rejection to Seo et al. has been withdrawn since Seo et al. only teaches compounds of Formula 1-2C where variable Ar1 is equal to a carbazole group, which is now excluded by Applicants claims.  The prior art rejections to Yoon et al. and Ogiwara et al. are withdrawn since these references only teach compounds of Formula 1-2B where variable Ar1 is equal to a dibenzofuran group or a substituted pyrimidine group, which are now excluded from compounds of formula 1-2B.  While all of the rejections in the previous Office action have been withdrawn, further search has led to new prior art rejections, which are described below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (KR-2016079514).  A machine translation of this document is included with this Office action.
Claims 1-3 and 9: At least compounds 103, 104, and 151 of Hyun et al. anticipate Formula 1-2C of claims 1 and 9.  In compound 103, variable c1 is equal to 3, all R1 variables are equal to hydrogen, variable c2 is equal to 4, all variables R2 are equal to hydrogen, variable Ar1 is equal to an substituted C3 heteroaryl group (3,5-diphenyl triazinyl), variables D1a and D1b each satisfy Formula 2 of claims 1 and 9 with variable a1 equal to zero (no L1 group being present), variable X1 is equal to C(R5)(R6) with R5 and R6 equal to methyl, rings A1 and A2 are equal to benzene, variables c3 and c4 are equal to 4 with three of variables R3 and variable R4 equal to hydrogen, and one of variables R3 and one of variable R4 equal to -Si(Q1)(Q2)(Q3) with Q1 through Q3 equal to methyl.  None of compounds 103, 104, 151 fall under the scope of the provisos regarding Formula 1-2C.  The inventive compounds taught by Hyun et al., which include compounds 103, 104, and 151 are employed as a dopant material in an emission layer of an organic light-emitting device.  The organic light-emitting devices comprise an anode, a hole transport region, an emissive region, an electron transport region, and a cathode, in that order, thereby satisfying the device limitations of claim 1.  Pages 21 and 22 of the machine translation more specifically teach and ITO anode, a hole injection layer (CuPc), a hole transport layer (NPB), an emission layer comprising a host material and a dopant material (which is the inventive compounds taught by Hyun et al.), an electron transport material (Alq3), an electron injection layer (LiF), and an Al cathode, thereby satisfying the device limitations of claims 2 and 3.
Claim 10: Variable Ar1 of compound 95 of Hyun et al. is equal to a triazinyl group, substituted by two phenyl groups, thereby anticipating claim 10.
Claims 14 and 15: Variables D1a and D1b in compound 95 of Hyun et al. are 9,9-dimethyl-9,10-dihydroacryidinyl groups, which satisfy claim 14.  Variables D1a and D1b also satisfy formula 2-1 of claim 15 as described in claims 1 and 9 above.

Claims 1-3, 5-7, 9, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (US 2017/0186962).
Claims 1-3, 5-7, and 9: At least compounds 145, 151, 160, and 163-165 of Ren et al. satisfy Formula 1-2B of claims 1 and 9.  As one example, in compound 145, variable c1 is equal to 3, all R1 variables are equal to hydrogen, variable c2 is equal to 4, three R2 variables are equal to hydrogen and one R2 variable is equal to a 3,5-diphenyltriazinyl group, variable Ar1 is equal to an substituted C3 heteroaryl group (3,5-diphenyl triazinyl), variables D1a and D1b each satisfy Formula 2 of claims 1 and 9 with variable a1 equal to zero (no L1 group being present), variable X1 is equal to O, rings A1 and A2 are equal to benzene, variables c3 and c4 are equal to 4 with all variables R3 and R4 equal to hydrogen.  None of compounds 103, 104, 151 fall under the scope of the provisos regarding Formula 1-2B.  Additionally, the inventive compounds of Ren et al., which include the compounds recited above, are employed as host materials for emissive layers of organic light emitting devices.  The devices are comprised of an anode, a hole injection layer, a second hole injection layer, an emission layer, an electron transport layer, an electron injection layer, and a cathode (paragraph 0170).  Any of the compounds recited above as a host material in the embodiment taught in paragraph 0170 is at once envisaged.  The device limitations recited in paragraph 0170 satisfy all of the device limitations of claims 1-3 and 5-7.  The phosphorescent dopant employed in paragraph 0170 is the well-known Ir(ppy)3 which anticipates Formula 401 of claim 6.  
Claim 10: Variable Ar1 of compound 145 of Ren et al. is equal to a triazinyl group, substituted by two phenyl groups, thereby anticipating claim 10.
Claims 14-16: Variables D1a and D1b in compound 145 of Ren et al. are phenoxazinyl groups, which satisfy claim 14.  Variables D1a and D1b also satisfy formula 2-1 of claim 15 and formula 2-3 of claim 16.

Allowable Subject Matter
Claim 20 is allowed for reasons already of record.  Claims 4, 8, 11, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art references above do not explicitly teach that the devices taught therein are deep blue emitters having a maximum emission wavelength of about 390 to about 440 nm as required by claim 4.  Additionally, the references above do not teach or suggest electron transport materials which satisfy claim 8.  The references cited above also do not teach or suggest compounds which meet the structural limitations of claims 11, 12, and 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766